DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Summary of Amendments
Claims 1-20 have been previously presented.

Terminal Disclaimer
The terminal disclaimer filed on 03/22/22 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 10/13/2040 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/22/22 was filed after the mailing date of the application on 09/16/20. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
	The following is an examiner’s statement of reasons for allowance: In regards to claims 1, 8 and 15, though Yu et al.(US 2016/0073962) teaches rendering an object in a three-dimensional space (0022 lines 14-20:“…provide an estimate of an orientation of the patient in three dimensions, the estimate comprising six degrees of freedom…”) and tracking an object within the three-dimensional space (0026 lines 1-5:“…a system for tracking a moving target having up to six degrees of freedom and rapidly determining positions of the moving target comprises: an optical target fixed to the moving target, the optical target defining a target point…“), Yu et al. fails to teach greening graphic objects at positions within a graphical user interface based on an origination defined based on tracking sub-systems. Therefore, the prior art fails to teach the following language recited in claims 1, 8 and 15, accessing a first set of tracking indicia from a first tracking sub-system; determining a first orientation of a client device within a three-dimensional space based on the first set of tracking indicia; rendering a display of a graphical object at a position within a graphical user interface of the client device based on the first orientation; accessing a second set of tracking indicia from a second tracking sub-system; determining a second orientation of the client device within the three-dimensional space based on the second set of tracking indicia; and rendering the display of the graphical object at the position within the graphical user interface of the client device based on the second orientation. Therefore, claims 1-20 are allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s terminal disclaimer and arguments, see remarks, filed 03/22/22, with respect to claims 1-20 have been fully considered and are persuasive. Therefore, the nonstatutory double patenting rejection of claims 1-20 has been withdrawn. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Said Broome whose telephone number is (571)272-2931. The examiner can normally be reached Monday - Friday 8:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached on 571-272-7723. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Said Broome/Primary Examiner, Art Unit 3649